DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
Claims 1-20 are present for examination.                                

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                              

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikkhoo et al (US 2016/0209659), hereafter as Nikkhoo.                                

RE claim 2, Nikkhoo discloses that wherein the display element is coupled to the arm solely through the lens (see figure 2B; i.e., the display 112 and the lens 116/118 coupled to the arm 102r/102l).                            
RE claims 3 and 9, Nikkhoo discloses that wherein the lens is a monolithic structure that comprises protrusions forming a recess there between, wherein an end portion of the display element is 
RE claims 4, 10 and 16, Nikkhoo discloses that wherein the lens forms a window and the display element is configured to project the light through the window to the waveguide (see figure 2B and its associated depictions; i.e., lens 116/118 forming a window and the display element/unit 112 configured to project light through window to the waveguide 123).                            
RE claims 5, 12 and 19, Nikkhoo discloses that wherein the optical module further comprises a camera coupled to the display element and configured to capture an image of an external environment (see figure 1 and its associated depictions; i.e., the camera 113r/113l coupled to the display element/unit 14r/14l and configured to capture an image of an external environment).                        
RE claims 6 and 13, Nikkhoo discloses that wherein the optical module further comprises an elastic seal between the lens and the display element, wherein the elastic seal isolates a space between the waveguide and the display element from an external environment (see figure 2B and sections [0041], [0042], [0043], [0044]; i.e., the optical module 14l further comprising an elastic seal between the lens 116 and the display element/unit 112, wherein the elastic seal isolates a space between the waveguide 123 and the display element/unit 112 from an external environment, the display element/unit 112 being configured to project light through the space and to the waveguide 123).                               
RE claims 7, 11 and 17, Nikkhoo discloses that wherein:  the lens is a first lens; the optical module further comprise a second lens; and the waveguide is positioned between the first lens and the second lens, wherein an external environment is visible through the first lens, the waveguide, and the second lens (see figure 2B and its associated depictions; i.e., the first lens 116, the second lens 118, and the waveguide 123 is positioned between the first lens 116 and the second lens 118, wherein an external environment is visible through lens 116/118 and waveguide 123).                            

RE claims 14 and 20, Nikkhoo discloses that an arm extending from the frame, wherein the display element is positioned within the arm and coupled to the arm solely through the lens (see figures 1/2B and its associated depictions; i.e., arm 102r/102l extending from frame 115, the display element/unit 112 positioned within the arm 102l and coupled to the lens 116/118).                  
RE claim 18, Nikkhoo discloses that wherein the first lens is coupled to the second lens to isolate the waveguide from the external environment (see figure 2B and its associated depictions; i.e., the first lens 116 is coupled to the second lens 118 to isolate the waveguide 123 from the external environment).                              

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Bettinger (USPN 4,806,011):             
teach that an ocular display apparatus 10 comprising a pair of spectacles 12 including a frame 14 and a pair of laterally spaced arm/temples 16/18 and a pair of lens 20/22, wherein the frame 14 are constructed to for mounting on the head of an individual wearer, and LED/LCD clock 24 is mounted internally within arm 16/18.                            
Spitzer (USPN 6,349,001): 
teach that an eyeglass interface system including a display assembly and one or more audio/video assemblies mounted to an eyeglass frame, wherein the display assembly is mounted to the arm/temple, and a camera being included within the audio/video assemblies.           
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
March 05, 2022